 



Exhibit 10.47
November 30, 2005
Leonard E. Post, Ph.D.
2100 Powell Street
Emeryville, CA 94608
Dear Len:
This letter sets forth the substance of the separation agreement (the
“Agreement”) that Onyx Pharmaceuticals, Inc. (the “Company”) is offering to you
to aid in your employment transition.
     1. Separation. Your last day as an employee and officer of the Company will
be January 15, 2006 (the “Separation Date”).
     2. Accrued Salary and Vacation. On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused vacation earned through
the Separation Date, subject to standard payroll deductions and withholdings.
You are entitled to these payments whether or not you sign this Agreement.
     3. Severance Benefits. If you sign this Agreement and allow the release
contained herein to become effective, the Company will provide you with the
following severance benefits:
          (a) Severance Payments. The Company will make severance payments to
you in the form of continuation of your base salary in effect on the Separation
Date for twelve (12) months following the Separation Date (the “Severance
Payments”). The Severance Payments will be made on the Company’s ordinary
payroll dates, and will be subject to standard payroll deductions and
withholdings.
          (b) Health Insurance. As provided by the federal COBRA law, state
insurance laws, and by the Company’s current group health insurance policies,
you will be eligible to continue your current health insurance benefits at your
own expense for a period of time following the Separation Date and, later, to
convert to an individual policy if you wish. You will be provided with a
separate notice of your COBRA rights. If you timely elect continued coverage
under COBRA, as part of this Agreement, the Company will pay the COBRA premiums
necessary to continue your current health insurance coverage for a period of
twelve (12) months from the Separation Date. The Company’s obligation to pay
COBRA Premiums will cease immediately if you become eligible for other health
insurance benefits at the expense of a new employer. You agree to notify the
Company immediately, in writing, upon your acceptance of employment with another
company that provides you with eligibility for such health insurance benefits.

 



--------------------------------------------------------------------------------



 



Leonard E. Post, Ph.D.
Page 2
          (c) 2005 Bonus. You will be eligible to receive a bonus for 2005
pursuant to the terms of the Company’s Bonus Plan. The Company shall have the
sole discretion to determine whether you receive any such bonus and, if so, the
amount of any such bonus. If awarded, this bonus will be paid at the same time
as bonuses paid to other Company executives.
          (d) Outplacement Assistance. The Company will reimburse you for
reasonable outplacement assistance expenses incurred by you during the twelve
(12) months after the Separation Date up to a maximum of $20,000.00.
     4. Consulting Agreement. You will serve as a consultant to the Company
under the terms specified below. The consulting relationship commences on the
Effective Date as defined in Section 14 below, and continues for twelve months
from the Effective Date (“Consulting Period”).
          (a) Consulting Services. You agree to provide consulting services to
the Company in any area of your expertise upon request by the Chief Executive
Officer (“CEO”) of the Company. During the Consulting Period, you will report
directly to the CEO, or as otherwise specified by the CEO. You agree to exercise
the highest degree of professionalism and utilize your expertise and creative
talents in performing these services. You agree to make yourself available to
perform such consulting services throughout the Consulting Period, up to a
maximum of forty (40) hours per month.
          (b) Consulting Fees and Benefits.
               (i) Consulting Fees. During the Consulting Period, you will
receive as consulting fees $400.00 per hour for each hour or portion thereof
that you actually provide services to the Company (“Consulting Fees”).
               (ii) Independent Contractor Relationship. During the Consulting
Period, your relationship with the Company will be that of an independent
contractor, and nothing in this Agreement is intended to, or should be construed
to, create a partnership, agency, joint venture or employment relationship.
Except as set forth above in Section 3(b) of this Agreement, you will not be
entitled to any of the benefits which the Company may make available to its
employees during the Consulting Period, including, but not limited to, group
health or life insurance, profit-sharing or retirement benefits.
               (iii) Taxes and Withholding. You are solely responsible for, and
will file, on a timely basis, all tax returns and payments required to be filed
with, or made to, any federal, state or local tax authority with respect to the
performance of consulting services and receipt of fees under this Agreement. You
are solely responsible for, and must maintain adequate records of, expenses
incurred in the course of performing services under this Agreement. The Company
will not withhold from the Consulting Fees any amount for taxes, social security
or other payroll deductions. The Company will regularly report amounts paid to
you by filing Form 1099-MISC with the Internal Revenue Service as required by
law. You

 



--------------------------------------------------------------------------------



 



Leonard E. Post, Ph.D.
Page 3
acknowledge that you will be entirely responsible for payment of any such taxes,
and you hereby indemnify and hold harmless the Company from any liability for
any taxes, penalties or interest that may be assessed by any taxing authority
with respect to all Consulting Fees you receive under this Agreement, with the
exception of the employer’s share of social security, if any.
               (iv) Stock Option. Your outstanding stock options (the “Options”)
will continue to vest through the Consulting Period, provided that you remain in
compliance with the terms of this Agreement. You will have ninety (90) days to
exercise any vested shares following the end of the Consulting Period. The
Options that vest during the Consulting Period will cease being incentive stock
options under Section 422 of the Internal Revenue Code due to the extension of
your vesting period beyond your employment termination.
          (c) Limitations on Authority. You will have no responsibilities or
authority as a consultant to the Company other than as provided above. You agree
not to represent or purport to represent the Company in any manner whatsoever to
any third party unless authorized by the Company, in writing, to do so.
          (d) Proprietary Information, Inventions and Nonsolicitation. You agree
that the Employee Proprietary Information and Inventions Agreement between you
and the Company dated July 28, 2000 (the “Proprietary Information, Inventions
and Nonsolicitation Agreement”, a copy of which is attached hereto as Exhibit A)
shall govern any Company information to which you have access or which you
develop, or inventions made by you, while performing services during the
Consulting Period.
          (e) Other Work Activities. Throughout the Consulting Period, you
retain the right to engage in employment, consulting, or other work
relationships in addition to your work for the Company. The Company will make
reasonable arrangements to enable you to perform your work for the Company at
such times and in such a manner so that it will not interfere with other
activities in which you may engage. In order to protect the trade secrets and
confidential and proprietary information of the Company, you agree that, during
the Consulting Period, you will notify the Company, in writing, before you
obtain competitive employment, perform competitive work for any business entity,
or engage in any other work activity that is competitive with the Company, and
you will obtain the Company’s written consent before engaging in any such
competitive activity. If you engage in such competitive activity without the
Company’s express written consent, or otherwise materially breach this
Agreement, then, in addition to any other remedies, the Company’s obligation to
pay you Consulting Fees will cease immediately, and you will not receive option
vesting after the Separation Date as provided in paragraph 4(b)(iv).
     5. Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you will not receive from the Company any
additional compensation, including but not limited to salary or bonuses,
severance or employee benefits after the Separation Date. You further
acknowledge and agree that you are not currently entitled to receive any Change
in Control severance benefits nor shall you be entitled to receive any

 



--------------------------------------------------------------------------------



 



Leonard E. Post, Ph.D.
Page 4
Change in Control severance benefits in the future (including without limitation
any accelerated vesting of your stock options provided for in your stock option
agreements or the Company’s stock option plan). Any such provisions in your
stock option agreements or the stock option plan providing for accelerated
vesting of stock options in the event of a change in control are hereby
superseded and shall have no further force or effect.
     6. Expense Reimbursements. You agree that within ten (10) business days of
the Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice. Pursuant to its
regular business practice, the Company will reimburse you for documented
business expenses incurred during the Consulting Period.
     7. Return of Company Property. On the Separation Date, you agree to return
to the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, training materials,
computer-recorded information, tangible property including, but not limited to,
computers, credit cards, entry cards, identification badges and keys; and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). You may retain such
documents, property, and materials during the Consulting Period only to the
extent approved in writing by the Company and you shall return them immediately
upon written request from the Company.
     8. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Proprietary Information, Inventions and Nonsolicitation
Agreement both during and after the Consulting Period. You agree not to use or
disclose any confidential or proprietary information of the Company without
prior written authorization from a duly authorized representative of the
Company.
     9. Nonsolicitation. You agree that for one year following the Separation
Date you will not, either directly or through others, solicit or attempt to
solicit any employee, consultant, or independent contractor of the Company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity.
     10. Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without

 



--------------------------------------------------------------------------------



 



Leonard E. Post, Ph.D.
Page 5
limitation, you will not disclose the provisions of this Agreement to any
current or former Company employee or any other Company personnel.
     11. Nondisparagement. You agree not to disparage the Company or the
Company’s officers, directors, employees, shareholders, parents, subsidiaries,
affiliates, and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that you may
respond accurately and fully to any question, inquiry or request for information
when required by legal process.
     12. Dispute Resolution. Unless otherwise prohibited by law or specified
below, all disputes, claims and causes of action in law or equity arising from
or relating to this Agreement or its enforcement, performance, breach or
interpretation shall be resolved solely and exclusively by final and binding
confidential arbitration through the Judicial Arbitration and Mediation Service
(“JAMS”) to be held in San Francisco, California under the then-existing JAMS
arbitration rules for employment matters. Nothing in this section, however, is
intended to prevent either party from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
     13. General Release. In exchange for the consideration provided to you by
this Agreement that you are not otherwise entitled to receive, you hereby
generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to your signing this Agreement. This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to your employment with the Company or the termination of that
employment; (b) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended). Notwithstanding the foregoing, nothing in this Agreement shall
prevent you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission or the California Department
of Fair Employment and Housing, except that you acknowledge and agree that you
shall not recover any monetary benefits in connection with any such claim,
charge or proceeding with regard to any claim released herein.

 



--------------------------------------------------------------------------------



 



Leonard E. Post, Ph.D.
Page 6
     14. ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (“ADEA Waiver”).
You also acknowledge that the consideration given for the ADEA Waiver is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing, as required by the ADEA,
that: (a) your ADEA Waiver does not apply to any rights or claims that arise
after the date you sign this Agreement; (b) you should consult with an attorney
prior to signing this Agreement; (c) you have twenty-one (21) days to consider
this Agreement (although you may choose to voluntarily sign it sooner); (d) you
have seven (7) days following the date you sign this Agreement to revoke the
ADEA Waiver; and (e) the ADEA Waiver will not be effective until the date upon
which the revocation period has expired unexercised, which will be the eighth
day after you sign this Agreement (“Effective Date”). Nevertheless, your general
release of claims, except for the ADEA Waiver, is effective immediately, and not
revocable.
     15. Waiver. In giving the release herein, which includes claims which may
be unknown to you at present, you acknowledge that you have read and understand
Section 1542 of the California Civil Code, which reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
(California Civil Code section 1542)
You hereby expressly waive and relinquish all rights and benefits under that
section and any law or legal principle of similar effect in any jurisdiction
with respect to the release of unknown and unsuspected claims granted in this
Agreement.
     16. Entire Agreement. This Agreement, including all exhibits, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to the subject matter hereof. It supersedes any and
all other agreements entered into by and between you and the Company. It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein. It may not be modified except in a
writing signed by you and a duly authorized officer of the Company. Each party
has carefully read this Agreement, has been afforded the opportunity to be
advised of its meaning and consequences by his or its respective attorneys, and
signed the same of his or its own free will.
     17. Attorneys’ Fees. If either you or the Company brings any action to
enforce rights under this Agreement, the party successful in enforcing this
Agreement shall be entitled to recover reasonable attorneys’ fees and costs
incurred by that party in connection with such action.

 



--------------------------------------------------------------------------------



 



Leonard E. Post, Ph.D.
Page 7
     18. Successors and Assigns. This Agreement will bind the heirs, personal
representatives, successors, assigns, executors and administrators of each
party, and will inure to the benefit of each party, its heirs, successors and
assigns.
     19. Applicable Law. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.
     20. Severability. If a court or an arbitrator of competent jurisdiction
determines that any term or provision of this Agreement is invalid or
unenforceable, in whole or in part, then the remaining terms and provisions
hereof will be unimpaired. The court or the arbitrator will then have the
authority to modify or replace the invalid or unenforceable term or provision
with a valid and enforceable term or provision that most accurately represents
the parties’ intention with respect to the invalid or unenforceable term or
provision.
     21. Counterparts. This Agreement may be executed in two counterparts, each
of which will be deemed an original, all of which together constitutes one and
the same instrument. Facsimile signatures are as effective as original
signatures.
If this Agreement is acceptable to you, please sign below and return the
original to me.
I wish you the best of luck in your future endeavors.
Sincerely,

          Onyx Pharmaceuticals, Inc.    
 
       
By:
    /s/ Hollings C. Renton    
 
                 Hollings C. Renton          Chairman and Chief Executive
Officer
 
        Exhibit A — Proprietary Information and Inventions Agreement
 
        Understood and Agreed:    
 
            /s/ Leonard E. Post           Leonard E. Post, Ph.D.    
 
        Date: December 5, 2005    

 